Citation Nr: 0624068	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-38 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, including coronary artery disease and hypertension, 
with a history of  coronary bypass graft surgery and aortic 
valve replacement, to include as secondary to the veteran's 
service-connected nephrolithiasis with a history of 
peylonephritis.  

2.  Entitlement to service connection for gastric ulcer 
disease, to include as secondary to the veteran's service-
connected nephrolithiasis with a history of peylonephritis.  

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of nephrolithiasis with a history of 
peylonephritis.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers

WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1951 to February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.   

In May 2006, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
Additional evidence was submitted at that time.  There was a 
waiver of RO review of additional evidence of record at the 
time of the Board hearing and the veteran's service 
representative clearly stated at the hearing that the veteran 
wanted to waive regional office review of the additional 
evidence is question.  See May 2006 hearing transcript, page 
2, 3.

The issue of entitlement to service connection for 
cardiovascular disease, including coronary artery disease and 
hypertension, with a history of coronary bypass graft surgery 
and aortic valve replacement, to include as secondary to the 
veteran's service-connected nephrolithiasis with a history of 
peylonephritis, is addressed in the REMAND portion of the 
decision below.  This matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claims addressed in this 
decision and has notified him of the information and evidence 
necessary to substantiate these claims.  

2.  The medical evidence shows that the veteran's gastric 
ulcer was first diagnosed decades after service and there is 
no competent evidence that suggests a causal link between his 
gastric ulcer disease and any incident of active service, nor 
is there any medical evidence or competent opinion that shows 
that a gastric ulcer was caused or aggravated by service-
connected nephrolithiasis with a history of peylonephritis, 
including treatment for same.  

3.  The veteran's service-connected nephrolithiasis with a 
history of peylonephritis is manifested by complaints of 
nocturia 5 to 6 times a night; occasional split urinary 
streams, and asymptomatic kidney stones.  It does not require 
diet therapy, drug therapy, or invasive or non-invasive 
procedures more than two times a year, nor does it result in 
frequent attacks of colic with infection (pyonephrosis) and 
impairment of kidney function.  The veteran's service-
connected nephrolithiasis with a history of peylonephritis 
does not approximate a severe hydronephrosis, nor does it 
result in renal dysfunction.  


CONCLUSIONS OF LAW

1.  The veteran's gastric ulcer was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein; gastric ulcer disease  is not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2005).  

2.  The criteria for rating in excess of 20 percent for the 
veteran's service-connected nephrolithiasis with a history of 
peylonephritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.115a, 
4.115b, Codes 7508, 7509 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This latter "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Review of the VCAA notice letter of October 2004 discloses 
that it complied with all the requirements as described by 
the Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case, with the October 2004 VCAA letter 
being sent to the veteran before the rating decision was made 
in January 2005.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The rating decisions, and statement of the 
case, as well as the VCAA letter and other correspondence, 
notified the veteran and his representative of the status of 
the evidence as it was developed and of the need for 
substantiating evidence from him.  While these were post 
decisional documents, they gave the veteran several 
opportunities to respond before the RO last re-adjudicated 
his claim.  Any deficits in the original notice were cured 
long before the case came to the Board and are no more than 
non-prejudicial error.  The veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus VA "essentially 
cured the error in the timing of notice."  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity).  
Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield, at 123.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A..  VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  There is no evidence of any 
relevant Social Security Administration records that have not 
been obtained.  As noted above, the RO contacted the veteran 
and asked him to identify all medical providers who treated 
him for any of the disabilities at issue.  The RO has 
obtained all identified evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board finds that, with no competent evidence of any 
relevant abnormal findings relating to gastric ulcer disease 
in the service medical records or for many years thereafter, 
and in the absence of any competent evidence suggesting a 
nexus between a current gastric ulcer and service or a 
competent opinion that indicates that the veteran's gastric 
ulcer was caused or aggravated by his service-connected 
kidney disease, and with the only competent opinion of record 
addressing the secondary service connection question weighing 
against that aspect of the claim, there is no duty to provide 
another examination or medical opinion with regard to the 
claim for service connection for gastric ulcer disease.  Id.; 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As to the issue of a rating in excess of 20 percent for the 
veteran's service-connected kidney disease, he was afforded a 
VA examination in conjunction with this claim.  That 
evaluation was thorough in nature and, when considered with 
the out-patient clinic records and other relevant evidence in 
the claims file, the Board finds that sufficient clinical and 
laboratory findings are of record upon which to resolve the 
appeal of this claim.  That is, the relevant medical evidence 
provides adequate findings for rating purposes.  

There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish initial disability 
ratings or effective dates for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims addressed herein, any questions as to the appropriate 
disability rating if service connection were granted or the 
effective date to be assigned are rendered moot.  

Claims for Service Connection 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Peptic ulcer disease (to include a gastric ulcer) may be 
presumed to have been incurred during active military service 
if manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  

Discussion

The service medical records are negative for any pertinent 
findings relating to gastric or gastric ulcer disease.  The 
veteran's abdomen and viscera were reported as normal on his 
discharge examination in February 1953.    

On VA examination in April 1953, the veteran's abdomen was 
soft.  Liver and spleen were not palpable.  There were no 
diagnoses of peptic or gastric ulcer disease.  

In September 1954, a private physician wrote to VA about the 
veteran's kidney disorder.  There was no reference to peptic 
or gastric ulcer disease.  

There were no complaints, findings or diagnoses of peptic or 
gastric ulcer disease on the VA examination in September 1958 
or August 1959.  

The evidence here is against direct or primary service 
connection.  There is no competent evidence of ulcer disease 
during service.  Pertinent findings by the examining 
physician were normal on separation examination.  Then many 
years passed without any competent medical documentation of 
gastric ulcer disease.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Thus, the service medical records and passage of time 
form a preponderance of evidence against service connection 
on a direct or primary basis.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

There is no competent evidence of ulcer disease within the 
first year after the veteran completed his active service.  
Thus, there is no evidence to support service connection on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection can also be granted on a secondary basis 
for a disability which is proximately due to and the result 
of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  38 C.F.R. § 3.310(a) (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Here again, competent medical 
evidence is required to link the claimed disability to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  An appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2004); see also Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

At his May 2006 Board hearing the veteran and his spouse 
provided sworn testimony, in which they described his kidney 
disability symptoms.  They did not identify any physician or 
other medical professional as linking the service-connected 
kidney disorder to gastric ulcer disease.  

The veteran has identified private treatment, and records 
have been obtained, dating back to 1967.  These records show 
that the veteran has gastric ulcer disease.  However, the 
presence of the claimed disorder, of itself, is not 
sufficient to substantiate the claim.  A link to a service-
connected disability is required.  

There is nothing in the records or from the doctors, which 
links the veteran's gastric ulcer disease to his service-
connected nephrolithiasis with a history of peylonephritis.  
Specifically, the record is devoid of any competent medical 
opinion that supports a finding that the veteran's service-
connected gastric ulcer disease was caused or aggravated by 
his service-connected nephrolithiasis with a history of 
peylonephritis, including treatment for renal disease.  There 
is simply nothing by way of competent evidence to connect the 
veteran's gastric ulcer disease to his service-connected 
renal disease.  

The RO had the veteran examined and obtained a medical 
opinion, in October 2004.  The physician concluded that the 
veteran's bleeding ulcers are not secondary to his kidney 
condition.  Thus, after developing the claim to the fullest, 
there is no evidence to substantiate it.  Rather, the 
preponderance of competent medical evidence is against a 
connection.  See 38 C.F.R. § 3.159 (2005).  

As the preponderance of the evidence is against the veteran's 
claim for service connection for gastric ulcer disease, on 
direct, presumptive and secondary bases, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Rating Residuals of Nephrolithiasis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2005).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Turning to the history of the service-connected disability, 
the Board notes that a September 1953 rating decision granted 
service connection for nephrolithiasis, rated as 10 percent 
disabling, and denied service connection for the post 
operative residuals of a left ureteral lithotomy with 
hydronephrosis.  The Board affirmed the denial in February 
1954.  In September 1954, the RO denied service connection 
for a spleen condition.  An October 1958 rating decision 
granted a 20 percent rating for nephrolithiasis with 
pyelonephritis, under diagnostic code 7508.  The 20 percent 
rating has remained in effect.  

Rating Criteria

Nephrolithiasis will be rated as hydronephrosis, except that 
a 30 percent rating will be assigned for recurrent stone 
formation requiring one or more of the following:  1. diet 
therapy;  2. drug therapy; or 3. invasive or non-invasive 
procedures more than two times a year.  38 C.F.R. § 4.115b, 
Code 7508 (2005).  

Hydronephrosis will be rated as 10 percent disabling where 
there is only an occasional attack of colic, not infected and 
not requiring catheter drainage.  A 20 percent rating will be 
assigned where there are frequent attacks of colic, requiring 
catheter drainage.  A 30 percent rating, the highest under 
this code, will be assigned for frequent attacks of colic 
with infection (pyonephrosis), kidney function impaired.  A 
severe hydronephrosis will be rated as renal dysfunction.  
38 C.F.R. § 4.115b, Code 7509 (2005).  

Renal dysfunction:
Requiring regular dialysis, or precluding more than sedentary      
100
   activity from one of the following: persistent edema and
   albuminuria; or, BUN more than 80mg%; or, creatinine more
   than 8mg%; or, markedly decreased function of kidney or 
other
   organ systems, especially 
cardiovascular....................
Persistent edema and albuminuria with BUN 40 to 80mg%; or,          
80
   creatinine 4 to 8mg%; or, generalized poor health
   characterized by lethargy, weakness, anorexia, weight 
loss,
   or limitation of 
exertion....................................
Constant albuminuria with some edema; or, definite decrease 
in      60
   kidney function; or, hypertension at least 40 percent
   disabling under diagnostic code 
7101.........................
Albumin constant or recurring with hyaline and granular casts       
30
   or red blood cells; or, transient or slight edema or
   hypertension at least 10 percent disabling under 
diagnostic
   code 
7101....................................................
Albumin and casts with history of acute nephritis; or,               
0
   hypertension non-compensable under diagnostic code 
7101......
38 C.F.R. § 4.115a (2005).  

Background

In January 2000, a private chest X-ray was interpreted, in 
part, as showing a slightly atrophic left kidney.  A private 
study of the kidney and urinary bladder, in February 2000, 
disclosed a left lower pole renal calculi and multiple 
additional upper abdominal calcifications that probably 
represented calcified granulomata in the lever and spleen.   

In May 2004, the veteran was hospitalized at a private 
facility, for rectal bleeding.  Testing led to a diagnosis of 
gastrointestinal bleeding and anemia due to colon polyps.  A 
history of left kidney surgery, in 1951, was recorded.  
Creatinine levels were 1.3 on May 18, 19, 20, and 23, and 1.4 
on May 24, 2004.  BUN levels were 19 on May 18, 15 on May 19, 
14 on May 20, 11 on May 23, and 14 on May 24, 2004.  On 
physical examination, there was no edema.  Other diagnoses 
were noted.  There was no indication of kidney symptoms or 
diagnoses.  

The veteran was hospitalized for antral gastritis in August 
2004.  On admission, there were no urinary complaints.  His 
abdomen was soft, without tenderness, guarding, rebound, 
palpable masses or hepatosplenomegaly.  The extremities had 
no edema.  The BUN was 23 on August 3 and 20 on August 5, 
2004.  Creatinine was 1.5 on August 3 and 1.3 on August 5, 
2004.  Urinalysis, on August 3, revealed a trace of protein, 
and was negative for blood, casts or crystals.  Again, while 
other diagnoses were noted, there was no indication of kidney 
symptoms or diagnoses.  

The veteran had a VA genitourinary examination in October 
2004.  The veteran reported that he had nocturia 5 to 6 times 
a night.  Positive complete emptying was noted.  There was no 
hematuria and no hesitancy.  There were occasional split 
streams.  The veteran reported that he developed kidney 
stones.  He also had benign prostatic hypertrophy and 
prostatitis.  Acute prostatitis had required hospitalization 
in 1997.  His past history of urethral strictures was noted.  
He had not required dilation for years.  There were no 
problems with erectile dysfunction.  Laboratory study results 
included BUN 26, creatinine 1.5 and urinalysis within normal 
limits.  Physical examination showed his abdomen to be soft 
and nontender, without masses.  Bowel sounds were heard in 
all four quadrants.  There was no rebound, guarding or 
tenderness.  It was the impression that the veteran had a 
history of nephrolithiasis with no recent treatment, and past 
surgical intervention for one trauma to his kidney and 
prostatitis.    

Conclusion

While the veteran may feel that his service-connected 
disability has worsened and warrants a higher rating, the 
objective findings of the trained medical personnel provide 
the most probative evidence to determine if the disability 
approximates the schedular criteria for a higher rating.  In 
this case, the service-connected kidney disorder has been 
rated as 20 percent disabling for many years and that 
evaluation is now protected by law.  38 U.S.C.A. § 110 (West 
2002).  

A higher rating, 30 percent, can be assigned for 
nephrolithiasis if there is recurrent stone formation 
requiring one or more of the following:  1. diet therapy;  2. 
drug therapy; or 3. invasive or non-invasive procedures more 
than two times a year.  38 C.F.R. § 4.115b, Code 7508 (2005).  
In this case, there is no evidence that diet or drug therapy; 
or invasive or non-invasive procedures are required, so the 
disability does not approximate the criteria of Code 7508 for 
a higher rating.  38 C.F.R. § 4.7 (2005).  

Nephrolithiasis can be rated as hydronephrosis and a 20 
percent rating will be appropriate where there are frequent 
attacks of colic, requiring catheter drainage.  The next 
higher rating, 30 percent, requires frequent attacks of colic 
with infection (pyonephrosis) and impairment of kidney 
function.  Again, there is simply no evidence of frequent 
attacks of colic, infection (pyonephrosis), or impairment of 
kidney function.  Thus, the disability does not approximate 
the criteria of Code 7509 for a higher rating.  38 C.F.R. 
§ 4.7.  

Turning to the criteria for rating renal function, the 
medical records indicate that the veteran does not have 
laboratory findings which approximate those associated with 
30 percent or higher disability ratings.  Specifically, there 
is no competent medical evidence of albumin, hyaline, 
granular casts or red blood cells in the urine, or any edema.  
There is no competent medical evidence of a definite decrease 
in kidney function.  There is no competent medical evidence 
that the service-connected kidney disorder results in 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  The BUN 
and creatinine levels do no approach those required for a 
higher rating.  There is no competent evidence, from a 
trained medical professional, that the veteran requires 
dialysis or that the service-connected kidney disorder 
precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  

Because there is no competent evidence that the disability 
meets any applicable criteria for a higher rating the claim 
must be denied.  The recent private and VA examination 
reports provide a preponderance of evidence against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected nephrolithiasis with a 
history of peylonephritis has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for gastric ulcer disease, to include as 
secondary to service-connected nephrolithiasis with a history 
of peylonephritis is denied.  

A disability rating in excess of 20 percent for 
nephrolithiasis with a history of peylonephritis is denied.  


                                                        
REMAND

There is ample medical evidence of cardiovascular disease, 
including coronary artery disease and hypertension, with a 
history of coronary bypass graft surgery and aortic valve 
replacement.  The issues before the Board with respect this 
claim are whether any currently diagnosed cardiovascular 
disease began during service or can be linked to any incident 
of or finding recorded during service; whether a 
cardiovascular disease was present and symptomatic within one 
year of service; or whether a cardiovascular disease was 
caused or aggravated by he veteran's service-connected 
nephrolithiasis with a history of peylonephritis.

In reviewing the record, the Board finds that a more thorough 
examination that includes appropriate diagnostic tests and an 
opinion that more fully addresses the questions noted above 
is warranted.  In view of the foregoing, the veteran should 
be afforded a VA cardiovascular examination for the purpose 
of determining the etiology and approximate onset date of his 
variously diagnosed cardiovascular diseases.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2005).

Accordingly, the issue of service connection for 
cardiovascular disease, including coronary artery disease and 
hypertension, with a history of coronary bypass graft surgery 
and aortic valve replacement, to include as secondary to the 
veteran's service-connected nephrolithiasis with a history of 
peylonephritis, is remanded to the RO for the following 
actions:

1.  With respect to the claim for service 
connection for cardiovascular disease, 
including coronary artery disease and 
hypertension, with a history of coronary 
bypass graft surgery and aortic valve 
replacement, to include as secondary to 
the veteran's service-connected 
nephrolithiasis with a history of 
peylonephritis, the AMC/RO should ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A; 38 C.F.R. § 3.159 are 
met.  The AMC/RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The AMC/RO 
should provide the appellant written 
notification specific to the claims of 
entitlement to service connection for 
cardiovascular disease, including 
coronary artery disease and hypertension, 
with a history of coronary bypass graft 
surgery and aortic valve replacement, to 
include as secondary to the veteran's 
service-connected nephrolithiasis with a 
history of peylonephritis, of the impact 
of the notification requirements on the 
claim. The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  The RO should also schedule the 
veteran for a VA cardiovascular 
examination for the purpose of 
determining the approximate onset date 
and etiology of any cardiovascular 
disease currently present.  Following a 
review of the relevant medical evidence 
in the claims file, to include the 
service medical records; post-service 
medical records; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the clinician should be asked 
to opine whether it is at least as likely 
as not (50 percent or greater 
probability) that any cardiovascular 
disease that is currently present, The RO 
had the veteran examined and obtained a 
medical opinion, in October 2004.
The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" would 
weigh against the claim.

The examiner is also advised that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disorder (in this case gastric ulcer 
disease) versus a temporary flare-up of 
symptoms, beyond its natural progression. 

The clinician is also requested to 
provide a rationale for any opinion 
expressed.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for entitlement to service connection for 
cardiovascular disease, including 
coronary artery disease and hypertension, 
with a history of coronary bypass graft 
surgery and aortic valve replacement, to 
include as secondary to the veteran's 
service-connected nephrolithiasis with a 
history of peylonephritis, with 
consideration of all of the evidence 
obtained since the issuance of the last 
supplemental statement of the case.

6.  If the RO's decision is adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case, which must contain 
notice of all relevant action taken on 
the claim, to include a summary of all of 
the evidence added to the record since 
the last  Supplemental Statement of the 
Case was issued.  A reasonable period of 
time for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


